DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 8-24-21 is acknowledged. Currently, claims 5-9 are pending. Claims 1-4 are cancelled. Claim 5 is currently amended.
Election/Restrictions
Applicant's election with traverse of claims 5-9 in the reply filed on 8-24-21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to consider all claims in the single application.  This is not found persuasive because there is serious burden to consider the product claims because it would require searching for the product claims which are classified in different classes/subclasses and do not require the method steps.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 5 recites the limitation "the product" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, line 5 recites “an iron piece”. It is not clear whether this iron piece is referring to the iron piece recited in line 3 or whether this is a different iron piece. 
Claim 9 recites the limitation "the temperature" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pressure" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 6-9 are rejected for depending from claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742